Citation Nr: 1704689	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to special monthly compensation due to the need for regular aid and attendance or housebound status, based on substitution of the appellant. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), based on substitution of the appellant.   


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to September 1945.  He died in May 2016.  The appellant is his surviving son and has been substituted as the claimant.  See 38 U.S.C.A.§ 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2016).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2010 and April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this case in June 2016. 

The issue of entitlement to a temporary 100 percent rating based on convalescence for left hip osteoarthritis, status post total arthroplasty, was previously on appeal before the Board.  This benefit was granted in a June 2016 rating decision.  Accordingly, it is no longer in appellate status. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's service-connected disabilities alone did not render him in need of regular aid and attendance or confine him substantially to his dwelling and immediate premises. 

2. The Veteran's service-connected disabilities alone did not prevent him from obtaining and maintaining substantially gainful activity doing sedentary work consistent with his educational background, work experience, and training. 


CONCLUSIONS OF LAW

1. The criteria for special monthly compensation benefits due to the need for regular aid and attendance or housebound status are not satisfied.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).  

2. The criteria for entitlement to TDIU are not satisfied.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records such as private treatment records.  It also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. §§ 3.159(c), 3.326(a), 3.327.

Here, correspondence sent to the Veteran satisfied all notice requirements, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

Concerning the duty to assist, all identified records, including service treatment records (STRs), VA medical records, and private treatment records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA examinations have also been performed adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  An April 2010 examination for the purpose of determining the Veteran's need for aid and attendance was conducted by a private physician.  This report, in conjunction with all the evidence of record, provides sufficient information to render an informed decision on the Veteran's need for aid and attendance due to service-connected disability.  See 38 C.F.R. § 3.326.

In light of the above, the Board finds that VA's duties to notify and assist have been satisfied, or that no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).


II. Special Monthly Compensation

An increased rate of compensation in the form of special monthly compensation (SMC) is provided at the rates set forth in 38 U.S.C. § 1114 under certain circumstances as specified in that section.  Relevant to this claim, SMC at the rate provided under 38 U.S.C. § 1114(l) is payable when a veteran due to service-connected disability is permanently bedridden, blind or with visual acuity of 5/200 or less in both eyes, or in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

SMC at the rate provided under 38 U.S.C. § 1114(s) is payable when a veteran is permanently housebound by reason of service-connected disability.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.  

The Board will address the criteria for each of the above rates of SMC in turn. 

The factors considered in determining the need for aid and attendance include, in pertinent part, the inability to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have physical or mental incapacity which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  A need for aid and attendance will also be found if the claimant is "bedridden," meaning that condition which, through its essential character, actually requires that the claimant remain in bed.  Id.  Not all of the above disabling conditions need be found to exist in order to grant aid and attendance benefits.  Id.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The evidence shows that the Veteran's service-connected disabilities alone did not result in a need for regular aid and attendance.  Service connection was established for residuals of a gunshot wound to the left ankle and foot with unfavorable ankylosis, a low back strain, and left hip osteoarthritis, status post total arthroplasty.  

A March 2000 letter from a private physician, M. Reed, MD, states that the Veteran was eighty years old and had cervical stenosis and myelopathy, lumbar stenosis, and neurogenic claudication.  He also had other peripheral vascular problems, and was "currently totally disabled."  

A May 2007 private treatment record reflects that the Veteran had recently been hospitalized for a stroke, and continued to have numbness in the left side, which was most prominent in the left hand.  

An April 2010 VA aid and attendance examination questionnaire filled out by a private treating doctor, R. Akin, MD, reflects that the Veteran's diagnoses included hypertension, severe degenerative arthritis, anemia, and neuropathy.  The physician identified the Veteran's lower extremity neuropathy as the disability which restricted the Veteran's activities and functions.  According to the report, the Veteran was able to feed himself, but could not prepare food or cut food up to eat.  He had little or no feelings in his fingers and could not grasp objects.  He did not require nursing care but did require twenty-four hour assistance.  He had lost sixty percent of his memory.  He could not remember to take his medications and could not manage his financial affairs.  He only travelled or left home under the care and supervision of others.  He had trouble getting in and out of vehicles, and walking to and from house, car, or clinics. 

A July 2010 VA joints examination report notes that the Veteran had dementia.

A March 2011 VA spine examination report reflects that the Veteran needed help with dressing the lower part of his body because of his back condition, hip condition, and knee conditions. 

The evidence does not show a need for regular aid and attendance due solely to the Veteran's service-connected disabilities.  Rather, the evidence shows that while the Veteran's low back and left hip disabilities imposed significant functional limitations, it was his peripheral neuropathy and dementia that caused a need for regular aid and attendance.  His service-connected disabilities alone did not prevent him from feeding himself, bathing, dressing himself, or otherwise attending to basic needs.

Accordingly, the preponderance of the evidence weighs against entitlement to special monthly compensation due to the need for regular aid and attendance.  See 38 C.F.R. § 3.352(a).

The evidence also does not show that the Veteran was permanently bedridden or blind or with visual acuity of 5/200 or less in both eyes due to service-connected disabilities.  

Accordingly, the criteria for SMC at the rate provided under 38 U.S.C. § 1114(l) are not satisfied.  See 38 C.F.R. § 3.350(b).  

The criteria for SMC at the housebound rate under 38 U.S.C. § 1114(s) are not satisfied, as the evidence does not show that the Veteran was substantially confined to his house and the immediate premises due solely to service-connected disabilities.  See 38 C.F.R. § 3.350(i).  

SMC at the rate provided under 38 U.S.C. § 1114(s) is also payable if a veteran has a single service-connected disability rated as 100 percent disabling, and additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  Id.  During the pendency of this claim, these criteria were satisfied from April 30, 2010 to June 1, 2011, and SMC at the (s) rate awarded on this basis.  Since June 2011, the Veteran's service-connected disabilities and the ratings assigned did not satisfy these criteria.  

Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to SMC due to the need for regular aid and attendance or housebound status, based on substitution of the appellant, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


III. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

The schedular criteria for TDIU consideration are satisfied.  During the time period under review, the Veteran's residuals of a gunshot wound to the left ankle and foot with unfavorable ankylosis were rated as 40 percent disabling, his low back strain as 40 percent disabling, and left hip osteoarthritis, status post total arthroplasty as 30 percent disabling.  The combined rating from June 2011 forward was 80 percent (a temporary 100 percent rating was assigned from April 2010 through May 31, 2011 for the left hip).  Accordingly, the criteria for schedular consideration of TDIU are satisfied.  See id.

A March 2011 VA spine examination report reflects that the Veteran had been employed as a graphic designer until his retirement in 1975.  A June 1995 VA examination report further specifies that he was educated as an artist and then worked for the Army designing training pamphlets and posters.  During this work he was seated but also spent a lot of time up and down.  A January 2008 VA treatment record states that the Veteran worked in reproduction and graphics producing training aids.  

A January 2008 VA joints examination report reflects that the Veteran used a cane for ambulation primarily due to his left foot disability.  However, his functional limitations with regard to standing and walking were primarily due to back discomfort rather than his left foot disability, although the Veteran stated that at his age he did not walk or stand for any extended period of time during the day.  

A July 2010 VA joints examination report reflects the examiner's finding that the Veteran's left hip disability caused moderate functional limitation. 

In the March 2011 VA examination report, the examiner concluded that the Veteran's lumbar spine disability did not prevent him from working in a sedentary occupation consistent with his education and experience. 

The evidence does not show that the Veteran would have been unable to obtain or maintain substantially gainful employment in a sedentary capacity, including doing work in graphics and reproduction, due solely to his service-connected disabilities of the left foot and ankle, low back, and left hip, including as a result of their collective impact on functioning, and without regard to his age and nonservice-connected disabilities.  While they caused significant limitations in his ability to engage in work requiring prolonged standing or walking or more intensive physical activity, such does not foreclose light or sedentary work.  The Veteran's left ankle and foot disability were rated as 40 percent disabling since April 1946, and yet he was able to maintain substantially gainful activity in graphic design until his retirement in 1975.  Service connection for a low back strain was also in effect since September 1951, initially rated as 20 percent disabling, and he was able to maintain employment with both disabilities present.  The low back strain increased in severity to warrant a 40 percent rating effective March 1998, but the March 2011 VA examiner found it would not prevent sedentary work.  Finally, the left hip disability is not shown to further impair the Veteran's ability to do sedentary work after recovering from the total arthroplasty.  The July 2010 VA examiner found that it caused moderate functional limitation. 

As the preponderance of the evidence weighs against TDIU, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Special monthly compensation due to the need for regular aid and attendance or housebound status, based on substitution of the appellant, is denied. 

A total disability rating based on individual unemployability due to service-connected disability (TDIU), based on substitution of the appellant, is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


